Case 2:21-cv-04111-GRB-ST Document 22 Filed 08/02/21 Page 1 of 2 PageID #: 345




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


ZIP AVIATION, LLC,
                                                         Civil Action No.: 2:21-CV-04111-GRB
       Plaintiff,

       -v-                                               NOTICE OF MOTION TO ADMIT
                                                         COUNSEL PRO HAC VICE

ROBINSON AVIATION (RVA), INC., and
TOWN OF EAST HAMPTON,

      Defendants.




       PLEASE TAKE NOTICE that upon the annexed declaration of Jolyon (“Jol”) A.

Silversmith in support of this motion and the Certificate of Good Standing annexed thereto, I,

Nicholas E. Pantelopoulos, a member of the Bar of the Eastern District of New York, will move

this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the

Eastern District of New York for an order allowing the admission of Mr. Silversmith, a member

of the firm of KMA Zuckert, as attorney pro hac vice to argue or try this case in whole or in part

as counsel for the National Business Aviation Association, Inc., the Eastern Region Helicopter

Council, Inc., and Helicopter Association International, Inc. Mr. Silversmith is a member in good

standing of the Bars of the District of Columbia, Maryland, and Massachusetts, the United States

District Courts for the District of Columbia and the District of Massachusetts, the United States

Court of Appeals for the Ninth and District of Columbia Circuits, the United States Court of

Federal Claims, and the United States Supreme Court. There are no pending disciplinary

proceedings against Mr. Silversmith in any state or federal court.




                                                1
Case 2:21-cv-04111-GRB-ST Document 22 Filed 08/02/21 Page 2 of 2 PageID #: 346




                                    Respectfully submitted,

                                    _/S/ Nicholas E. Pantelopoulos________
                                    Nicholas E. Pantelopoulos (NP-4969)
                                    1350 Broadway, Suite 2410
                                    New York, New York 10018
                                    (212) 922-0450

                                    Counsel for the National Business Aviation
                                    Association, Inc., the Eastern Region Helicopter
                                    Council, Inc., and Helicopter Association
                                    International, Inc.




                                      2
